
	

115 HR 2847 : Improving Services for Older Youth in Foster Care Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2847
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017 Received; read twice and referred to the Committee on FinanceAN ACT
		To make improvements to the John H. Chafee Foster Care Independence Program and related provisions.
	
	
 1.Short titleThis Act may be cited as the Improving Services for Older Youth in Foster Care Act. 2.Improvements to the John H. Chafee Foster Care Independence Program and related provisions (a)Authority To serve former foster youth up to age 23Section 477 of the Social Security Act (42 U.S.C. 677) is amended—
 (1)in subsection (a)(5), by inserting (or 23 years of age, in the case of a State with a certification under subsection (b)(3)(A)(ii) to provide assistance and services to youths who have aged out of foster care and have not attained such age, in accordance with such subsection) after 21 years of age;
 (2)in subsection (b)(3)(A)— (A)by inserting (i) before A certification;
 (B)by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained 21 years of age.; and (C)by adding at the end the following:
						
 (ii)If the State has elected under section 475(8)(B) to extend eligibility for foster care to all children who have not attained 21 years of age, or if the Secretary determines that the State agency responsible for administering the State plans under this part and part B uses State funds or any other funds not provided under this part to provide services and assistance for youths who have aged out of foster care that are comparable to the services and assistance the youths would receive if the State had made such an election, the certification required under clause (i) may provide that the State will provide assistance and services to youths who have aged out of foster care and have not attained 23 years of age.; and
 (3)in subsection (b)(3)(B), by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained 21 years of age (or 23 years of age, in the case of a State with a certification under subparagraph (A)(i) to provide assistance and services to youths who have aged out of foster care and have not attained such age, in accordance with subparagraph (A)(ii))..
 (b)Authority To redistribute unspent fundsSection 477(d) of such Act (42 U.S.C. 677(d)) is amended— (1)in paragraph (4), by inserting or does not expend allocated funds within the time period specified under section 477(d)(3) after provided by the Secretary; and
 (2)by adding at the end the following:  (5)Redistribution of unexpended amounts (A)Availability of amountsTo the extent that amounts paid to States under this section in a fiscal year remain unexpended by the States at the end of the succeeding fiscal year, the Secretary may make the amounts available for redistribution in the second succeeding fiscal year among the States that apply for additional funds under this section for that second succeeding fiscal year.
							(B)Redistribution
 (i)In generalThe Secretary shall redistribute the amounts made available under subparagraph (A) for a fiscal year among eligible applicant States. In this subparagraph, the term eligible applicant State means a State that has applied for additional funds for the fiscal year under subparagraph (A) if the Secretary determines that the State will use the funds for the purpose for which originally allotted under this section.
 (ii)Amount to be redistributedThe amount to be redistributed to each eligible applicant State shall be the amount so made available multiplied by the State foster care ratio (as defined in subsection (c)(4), except that, in such subsection, all eligible applicant States (as defined in subsection (d)(5)(B)(i)) shall be substituted for all States).
 (iii)Treatment of redistributed amountAny amount made available to a State under this paragraph shall be regarded as part of the allotment of the State under this section for the fiscal year in which the redistribution is made.
 (C)TribesFor purposes of this paragraph, the term State includes an Indian tribe, tribal organization, or tribal consortium that receives an allotment under this section..
				(c)Expanding and clarifying the use of education and training vouchers
 (1)In generalSection 477(i)(3) of such Act (42 U.S.C. 677(i)(3)) is amended— (A)by striking on the date and all that follows through 23 and inserting to remain eligible until they attain 26; and
 (B)by inserting , but in no event may a youth participate in the program for more than 5 years (whether or not consecutive) before the period.
 (2)Conforming amendmentSection 477(i)(1) of such Act (42 U.S.C. 677(i)(1)) is amended by inserting who have attained 14 years of age before the period. (d)Other improvementsSection 477 of such Act (42 U.S.C. 677), as amended by subsections (a), (b), and (c) of this section, is amended—
 (1)in the section heading, by striking Independence Program and inserting Program for Successful Transition to Adulthood; (2)in subsection (a)—
 (A)in paragraph (1)— (i)by striking identify children who are likely to remain in foster care until 18 years of age and to help these children make the transition to self-sufficiency by providing services and inserting support all youth who have experienced foster care at age 14 or older in their transition to adulthood through transitional services;
 (ii)by inserting and post-secondary education after high school diploma; and (iii)by striking training in daily living skills, training in budgeting and financial management skills and inserting training and opportunities to practice daily living skills (such as financial literacy training and driving instruction);
 (B)in paragraph (2), by striking who are likely to remain in foster care until 18 years of age receive the education, training, and services necessary to obtain employment and inserting who have experienced foster care at age 14 or older achieve meaningful, permanent connections with a caring adult;
 (C)in paragraph (3), by striking who are likely to remain in foster care until 18 years of age prepare for and enter postsecondary training and education institutions and inserting who have experienced foster care at age 14 or older engage in age or developmentally appropriate activities, positive youth development, and experiential learning that reflects what their peers in intact families experience; and
 (D)by striking paragraph (4) and redesignating paragraphs (5) through (8) as paragraphs (4) through (7);
 (3)in subsection (b)— (A)in paragraph (2)(D), by striking adolescents and inserting youth; and
 (B)in paragraph (3)— (i)in subparagraph (D)—
 (I)by inserting including training on youth development after to provide training; and (II)by striking adolescents preparing for independent living and all that follows through the period and inserting youth preparing for a successful transition to adulthood and making a permanent connection with a caring adult.;
 (ii)in subparagraph (H), by striking adolescents each place it appears and inserting youth; and (iii)in subparagraph (K)—
 (I)by striking an adolescent and inserting a youth; and (II)by striking the adolescent each place it appears and inserting the youth; and
 (4)in subsection (f), by striking paragraph (2) and inserting the following:  (2)Report to congressNot later than October 1, 2018, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the National Youth in Transition Database and any other databases in which States report outcome measures relating to children in foster care and children who have aged out of foster care or left foster care for kinship guardianship or adoption. The report shall include the following:
 (A)A description of the reasons for entry into foster care and of the foster care experiences, such as length of stay, number of placement settings, case goal, and discharge reason of 17-year-olds who are surveyed by the National Youth in Transition Database and an analysis of the comparison of that description with the reasons for entry and foster care experiences of children of other ages who exit from foster care before attaining age 17.
 (B)A description of the characteristics of the individuals who report poor outcomes at ages 19 and 21 to the National Youth in Transition Database.
 (C)Benchmarks for determining what constitutes a poor outcome for youth who remain in or have exited from foster care and plans the executive branch will take to incorporate these benchmarks in efforts to evaluate child welfare agency performance in providing services to children transitioning from foster care.
 (D)An analysis of the association between types of placement, number of overall placements, time spent in foster care, and other factors, and outcomes at ages 19 and 21.
 (E)An analysis of the differences in outcomes for children in and formerly in foster care at age 19 and 21 among States..
 (e)Clarifying documentation provided to foster youth leaving foster careSection 475(5)(I) of such Act (42 U.S.C. 675(5)(I)) is amended by inserting after REAL ID Act of 2005 the following: , and any official documentation necessary to prove that the child was previously in foster care. Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk 